Exhibit 10.1

 



APPTIGO INTERNATIONAL, INC.

2014 STOCK INCENTIVE PLAN

 

THE 2014 STOCK INCENTIVE PLAN (the “Plan”) of Apptigo International, Inc., a
Nevada corporation, is hereby adopted by its Board of Directors as of June 19,
2014 (the “Effective Date”).

 

Article 1.

PURPOSES OF THE PLAN

 

Section 1.01     Purposes. The purposes of the Plan are (a) to enhance the
Company’s ability to attract and retain the services of qualified employees,
officers, directors, consultants and other service providers upon whose
judgment, initiative and efforts the successful conduct and development of the
Company’s business largely depends, and (b) to provide additional incentives to
such persons or entities to devote their utmost effort and skill to the
advancement and betterment of the Company, by providing them an opportunity to
participate in the ownership of the Company and thereby have an interest in the
success and increased value of the Company.

 

Article 2.

DEFINITIONS

 

For purposes of this Plan, terms not otherwise defined herein shall have the
meanings indicated below:

 

Section 2.01     Administrator. “Administrator” means the Board or, if the Board
delegates responsibility for any matter to the Committee or an officer or
officers of the Company, the term Administrator shall mean the Committee or the
Officer or Officers, as applicable.

 

Section 2.02      Affiliated Company. “Affiliated Company” means:

 

a)           with respect to Incentive Options, any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively; and

 

b)           with respect to Nonqualified Options, Restricted Stock Units, Stock
Appreciation Rights, and Restricted Stock Grants any entity described in
paragraph (a) of this Section 2.02 above, plus any other corporation, limited
liability company (“LLC”), partnership or joint venture, whether now existing or
hereafter created or acquired, with respect to which the Company beneficially
owns more than fifty percent (50%) of: (1) the total combined voting power of
all outstanding voting securities or (2) the capital or profits interests of an
LLC, partnership or joint venture.

 

Section 2.03     Base Price. “Base Price” means the price per share of Common
Stock for purposes of computing the amount payable to a Participant who holds a
Stock Appreciation Right upon exercise thereof.

 

Section 2.04      Board. “Board” means the Board of Directors of the Company.

 

Section 2.05      Change in Control. “Change in Control” means:

 

a)           The acquisition, directly or indirectly, in one transaction or a
series of related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding securities
of the Company;

 



1

 

 

b)           A merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;

 

c)           A reverse merger in which the Company is the surviving entity but
in which the holders of the outstanding voting securities of the Company
immediately prior to such merger hold, in the aggregate, securities possessing
less than fifty percent (50%) of the total combined voting power of all
outstanding voting securities of the Company or of the acquiring entity
immediately after such merger; or

 

d)           The sale, transfer or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s).

 

e)           In addition, a Change in Control will be deemed to have occurred
if, at any time during any period of twelve (12) consecutive months during the
term of any Option Agreement, Restricted Stock Unit Agreement or Stock
Appreciation Right Agreement under this Plan, individuals who at the beginning
of such period constituted the entire Board do not for any reason constitute a
majority of the Board, unless the election, or the nomination for election by
the Company’s stockholders, of each new director was approved by a vote of at
least a majority of the directors then still in office who were directors at the
beginning of the period (but not including any new director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors of the Company).

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code.

 

Section 2.06      Code. “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

 

Section 2.07      Committee. “Committee” means a committee of two or more
members of the Board appointed to administer the Plan, as set forth in Section
9.01.

 

Section 2.08      Common Stock. “Common Stock” means the Common Stock of the
Company, subject to adjustment pursuant to Section 4.02.

 

Section 2.09      Company. “Company” means Apptigo International, Inc., a Nevada
corporation, or any entity that is a successor to the Company. Except where the
context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations

 



2

 

 

Section 2.10      Disability. “Disability” means permanent and total disability
as defined in Section 22(e)(3) of the Code. The Administrator’s determination of
a Disability or the absence thereof shall be conclusive and binding on all
interested parties.

 

Section 2.11       Effective Date. “Effective Date” means the date on which the
Plan was originally adopted by the Board, as set forth on the first page hereof.

 

Section 2.12       Exchange Act. “Exchange Act” means the Securities and
Exchange Act of 1934, as amended.

 

Section 2.13       Exercise Price. “Exercise Price” means the purchase price per
share of Common Stock payable by the Optionee to the Company upon exercise of an
Option.

 

Section 2.14       Fair Market Value. “Fair Market Value” on any given date
means the value of one share of Common Stock, determined as follows:

 

a)           If the Common Stock is then listed or admitted to trading on The
NASDAQ Stock Market or another stock exchange which reports closing sale prices,
the Fair Market Value shall be the closing sale price on the date of valuation
on The NASDAQ Stock Market or principal stock exchange on which the Common Stock
is then listed or admitted to trading, or, if no closing sale price is quoted on
such day, then the Fair Market Value shall be the closing sale price of the
Common Stock on The NASDAQ Stock Market or such exchange on the next preceding
day on which a closing sale price is reported.

 

b)           If the Common Stock is not then listed or admitted to trading on
The NASDAQ Stock Market or a stock exchange which reports closing sale prices,
the Fair Market Value shall be the average of the closing bid and asked prices
of the Common Stock in the over-the-counter market on the date of valuation.

 

c)           If neither (a) nor (b) is applicable as of the date of valuation,
then the Fair Market Value shall be determined by the Administrator in good
faith using any reasonable method of evaluation in a manner consistent with the
valuation principles under Section 409A of the Code, which determination shall
be conclusive and binding on all interested parties.

 

Section 2.15       FINRA Dealer. “FINRA Dealer” means a broker-dealer that is a
member of the Financial Industry Regulatory Authority.

 

Section 2.16       Incentive Option. “Incentive Option” means any Option
designated and qualified as an “incentive stock option” as defined in Section
422 of the Code.

 

Section 2.17       Incentive Option Agreement. “Incentive Option Agreement”
means an Option Agreement with respect to an Incentive Option.

 

Section 2.18      Nonqualified Option. “Nonqualified Option” means any Option
that is not an Incentive Option.  To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Stockholder or because it exceeds the annual limit provided for in Section
5.07 below, it shall to that extent constitute a Nonqualified Option.

 

Section 2.19       Nonqualified Option Agreement. “Nonqualified Option
Agreement” means an Option Agreement with respect to a Nonqualified Option.

 



3

 

 

Section 2.20       Officer. “Officer” means any President, Chief Executive
Officer, Chief Financial Officer, or Senior or Executive Vice-President of the
Company.

 

Section 2.21       Option. “Option” means any option to purchase Common Stock
granted pursuant to this Plan.

 

Section 2.22      Option Agreement. “Option Agreement” means the written
agreement entered into between the Company and the Optionee with respect to an
Option granted under this Plan.

 

Section 2.23      Optionee. “Optionee” means any Participant who holds an
Option.

 

Section 2.24     Participant. “Participant” means an individual or entity that
holds Options, Restricted Stock Units, Stock Appreciation Rights, or Restricted
Shares under this Plan.

 

Section 2.25     Performance Criteria. “Performance Criteria” means one or more
of the following as established by the Administrator, which may be stated as a
target percentage or dollar amount, a percentage increase over a base period
percentage or dollar amount or the occurrence of a specific event or events:

 

a)           Revenue;

b)           Gross profit;

c)           Operating income;

d)           Pre-tax income;

e)           Earnings before interest, taxes, depreciation and amortization
(“EBITDA”);

f)            Earnings per common share on a fully diluted basis (“EPS”);

g)           Consolidated net income of the Company divided by the average
consolidated common stockholders’ equity (“ROE”);

h) Cash and cash equivalents derived from either (i) net cash flow from
operations, or (ii) net cash flow from operations, financings and investing
activities (“Cash Flow”);

i)            Adjusted operating cash flow return on income;

j)            Cost containment or reduction;

k)           The percentage increase in the market price of the Company’s common
stock over a stated period; and

l)            Individual business objectives.

 

Section 2.26      Restricted Shares. “Restricted Shares” means shares issued
pursuant to the Stock Issuance Program in Article 8.

 

Section 2.27      Restricted Stock Unit. “Restricted Stock Unit” means a right
to receive a share of Common Stock or an amount equal to the Fair Market Value
of one share of Common Stock, or combination thereof, issued pursuant to Article
6, subject to any restrictions and conditions as are established pursuant to
Article 6.

 

Section 2.28      Restricted Stock Unit Agreement. “Restricted Stock Unit
Agreement” means the written agreement entered into between the Company and a
Participant evidencing the grant of Restricted Stock Units under the Plan.

 

Section 2.29      Service. “Service” shall mean the provision of services to the
Company (or any Parent or Subsidiary) by a person in the capacity of an
employee, a non-employee member of the board of directors or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the option grant.

 



4

 

 

Section 2.30       Service Provider. “Service Provider” means a consultant or
other person or entity the Administrator authorizes to become a  Participant in
the Plan and who provides services to (i) the Company, (ii) an Affiliated
Company, or (iii) any other business venture designated by the Administrator in
which the Company or an Affiliated Company has a significant ownership interest.

 

Section 2.31      Stock Appreciation Right. “Stock Appreciation Right” means a
right issued pursuant to Article 7, subject to any restrictions and conditions
as are established pursuant to Article 7 that is designated as a Stock
Appreciation Right.

 

Section 2.32      Stock Appreciation Right Agreement. “Stock Appreciation Right
Agreement” means the written agreement entered into between the Company and a
Participant evidencing the grant of Stock Appreciation Rights under the Plan.

 

Section 2.33       Stock Issuance Program. “Stock Issuance Program” means the
program to issue restricted shares pursuant to Article 8.

 

Section 2.34      10% Stockholder. “10% Stockholder” means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.

 

Article 3.

ELIGIBILITY

 

Section 3.01      Incentive Options. Only employees of the Company or of an
Affiliated Company (including members of the Board if they are employees of the
Company or of an Affiliated Company) are eligible to receive Incentive Options
under the Plan.

 

Section 3.02      Nonqualified Options; Restricted Stock Units, Restricted
Shares and Stock Appreciation Rights. Employees of the Company or of an
Affiliated Company, members of the Board (whether or not employed by the Company
or an Affiliated Company), and Service Providers are eligible to receive
Nonqualified Options, Restricted Stock Units, Restricted Shares, and Stock
Appreciation Rights under the Plan.

 

Article 4.

PLAN SHARES

 

Section 4.01      Shares Subject to the Plan.

 

a)           The total number of shares of Common Stock initially reserved and
available for issuance under the Plan shall be 4,500,000 shares. Shares of
Common Stock under the Plan may consist, in whole or in part, of authorized and
unissued shares or treasury shares.

 

b)           For purposes of the limitations set forth in Section 4.01(a) above,
in the event that (a) all or any portion of any Options or Stock Appreciation
Rights granted under the Plan can no longer under any circumstances be
exercised, (b) any shares of Common Stock are reacquired by the Company pursuant
to an Option Agreement, or (c) all or any portion of any Restricted Stock Units
granted under the Plan are forfeited or can no longer under any circumstances
vest, the shares of Common Stock allocable to or covered by the unexercised or
unvested portion of such Options, Stock Appreciation Rights or Restricted Stock
Units or the shares of Common Stock so reacquired shall again be available for
grant or issuance under the Plan. The following shares of Common Stock may not
again be made available for issuance as awards under the Plan: (i) shares of
Common Stock not issued or delivered as a result of the net settlement of
outstanding Stock Appreciation Rights or Options, (ii) shares of Common Stock
used to pay the Exercise Price related to outstanding Options, (iii) shares of
Common Stock used to pay withholding taxes related to outstanding Options, Stock
Appreciation Rights or Restricted Stock Units, or (iv) shares of Common Stock
repurchased on the open market with the proceeds of the Option Exercise Price.

 



5

 

 

Section 4.02      Changes in Capital Structure. In the event that the
outstanding shares of Common Stock are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a recapitalization, stock split, reverse
stock split, reclassification, stock dividend, or other change in the capital
structure of the Company, then appropriate adjustments shall be made by the
Administrator to the aggregate number and kind of shares subject to this Plan,
the number and kind of shares and the price per share subject to or covered by
outstanding Option Agreements, Restricted Stock Unit Agreements or Stock
Appreciation Right Agreements and the limit on the number of shares under
Section 3.03, all in order to preserve, as nearly as practical, but not to
increase, the benefits to Participants.

 

Article 5.

OPTIONS

 

Section 5.01      Grant of Stock Options.  The Administrator shall have the
right to grant pursuant to this Plan, Options subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant.  Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives
established by the Administrator with respect to one or more Performance
Criteria, which require the Administrator to certify in writing whether and the
extent to which such Performance Criteria were achieved.

 

Section 5.02      Option Agreements. Each Option granted pursuant to this Plan
shall be evidenced by an Option Agreement which shall specify the number of
shares subject thereto, vesting provisions relating to such Option, the Exercise
Price per share, and whether the Option is an Incentive Option or Nonqualified
Option. As soon as is practical following the grant of an Option, an Option
Agreement shall be duly executed and delivered by or on behalf of the Company to
the Optionee to whom such Option was granted.  Each Option Agreement shall be in
such form and contain such additional terms and conditions, not inconsistent
with the provisions of this Plan, as the Administrator shall, from time to time,
deem desirable.

 

Section 5.03      Exercise Price. The Exercise Price per share of Common Stock
covered by each Option shall be determined by the Administrator, subject to the
following:  (a) the Exercise Price of an Incentive Option shall not be less than
100% of Fair Market Value on the date the Incentive Option is granted, (b) the
Exercise Price of a Nonqualified Option shall not be less than 85% of Fair
Market Value on the date the Nonqualified Option is granted, and (c) if the
person to whom an Incentive Option is granted is a 10% Stockholder on the date
of grant, the Exercise Price shall not be less than 110% of Fair Market Value on
the date the Incentive Option is granted. However, an Option may be granted with
an Exercise Price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Sections 409A and 424 of the Code.

 



6

 

 

Section 5.04      Payment of Exercise Price. Payment of the Exercise Price shall
be made upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check; (c)
the surrender of shares of Common Stock owned by the Optionee (provided that
shares acquired pursuant to the exercise of options granted by the Company must
have been held by the Optionee for the requisite period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes), which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise; (d) the cancellation of indebtedness of the Company to the Optionee;
(e) the waiver of compensation due or accrued to the Optionee for services
rendered; (f) provided that a public market for the Common Stock exists, a “same
day sale” commitment from the Optionee and a FINRA Dealer whereby the Optionee
irrevocably elects to exercise the Option and to sell a portion of the shares so
purchased to pay for the Exercise Price and whereby the FINRA Dealer irrevocably
commits upon receipt of such shares to forward the Exercise Price directly to
the Company; (g) provided that a public market for the Common Stock exists, a
“margin” commitment from the Optionee and a FINRA Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the shares so purchased
to the FINRA Dealer in a margin account as security for a loan from the FINRA
Dealer in the amount of the Exercise Price, and whereby the FINRA Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Company; or (h) any combination of the foregoing methods of
payment or any other consideration or method of payment as shall be permitted by
applicable law.

 

Section 5.05      Term and Termination of Options. The term and provisions for
termination of each Option shall be as fixed by the Administrator, but no Option
may be exercisable more than ten (10) years after the date it is granted.  An
Incentive Option granted to a person who is a 10% Stockholder on the date of
grant shall not be exercisable more than five (5) years after the date it is
granted.

 

Section 5.06      Vesting and Exercise of Options. Each Option shall vest and
become exercisable in one or more installments at such time or times and subject
to such conditions, including without limitation the achievement of specified
performance goals or objectives established with respect to one or more
Performance Criteria, as shall be determined by the Administrator.

 

Section 5.07      Annual Limit on Incentive Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Options granted under this Plan and any other plan of
the Company or any Affiliated Company become exercisable for the first time by
an Optionee during any calendar year shall not exceed $100,000.

 

Section 5.08      Nontransferability of Options. Except as otherwise provided in
this Section 5.08, Options shall not be assignable or transferable except by
will, the laws of descent and distribution or to a revocable trust, and during
the life of the Optionee, Options shall be exercisable only by the Optionee. At
the discretion of the Administrator and in accordance with rules it establishes
from time to time, Optionees may be permitted to transfer some or all of their
Nonqualified Options to one or more “family members,” which is not a “prohibited
transfer for value,” provided that (i) the Optionee (or such Optionee’s estate
or representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such Nonqualified
Option; (ii) the Optionee shall notify the Company in writing that such transfer
has occurred and disclose to the Company the name and address of the “family
member” or “family members” and their relationship to the Optionee, and (iii)
such transfer shall be effected pursuant to transfer documents in a form
approved by the Administrator. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to Form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.

 



7

 

 

Section 5.09       Effect of Termination of Employment.

 

a)           The following provisions shall govern the exercise of any Options
held by the Optionee at the time of termination of employment, disability, or
death:

 

(1)          Should the Optionee’s employment be terminated for cause, then the
Options shall terminate on the date of employment is terminated.

 

(2)          Should the Optionee’s employment be terminated for disability, then
the Optionee shall have a period of six (6) months following the date of such
termination during which to exercise each outstanding Option held by such
Optionee at the time of disability.

 

(3)          If the Optionee dies while holding an outstanding Option, then the
personal representative of his or her estate or the person or persons to whom
the Option is transferred pursuant to the Optionee’s will or the laws of
inheritance shall have six (6) months following the date of the Optionee’s death
to exercise such Option.

 

(4)          Should Optionee’s employment be terminated by reason of his or her
own voluntary termination, then the Optionee shall have a period of thirty (30)
days following the date of such voluntary termination during which to exercise
each outstanding option held by such Optionee.

 

(5)          Should Optionee’s employment be terminated by reason other than for
cause, disability, death, or Optionee’s voluntary termination, then the Optionee
shall have a period of three (3) months following the date of such termination
during which to exercise each outstanding option held by such Optionee.

 

(6)          Under no circumstances, however, shall any such Option be
exercisable after the specified expiration of the option term.

 

(7)          During the applicable post-Service exercise period, the Option may
not be exercised in the aggregate for more than the number of vested shares for
which the Option is exercisable on the date of the Optionee’s termination of
employment. Upon the expiration of the applicable exercise period or (if
earlier) upon the expiration of the Option term, the Option shall terminate and
cease to be outstanding for any vested shares for which the Option has not been
exercised. However, the Option shall, immediately upon the Optionee’s
termination of employment, terminate and cease to be outstanding with respect to
any and all Option shares for which the option is not otherwise at the time
exercisable or in which the Optionee is not otherwise at that time vested.

 

b)           The Administrator shall have the discretion, exercisable either at
the time an Option is granted or at any time while the Option remains
outstanding, to:

 

(1)          extend the period of time for which the Option is to remain
exercisable following Optionee’s termination of employment or death from the
limited period otherwise in effect for that Option to such greater period of
time as the Administrator shall deem appropriate, but in no event beyond the
expiration of the Option term; and/or

 

(2)          permit the Option to be exercised, during the applicable
post-termination exercise period, not only with respect to the number of vested
shares of Common Stock for which such Option is exercisable at the time of the
Optionee’s termination of employment but also with respect to one or more
additional installments in which the Optionee would have vested under the Option
had the Optionee continued employment.

 



8

 

 

Section 5.10      Rights as a Stockholder. An Optionee or permitted transferee
of an Option shall have no rights or privileges as a stockholder with respect to
any shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.

 

Article 6.

RESTRICTED STOCK UNITS

 

Section 6.01      Grants of Restricted Stock Units. The Administrator shall have
the right to grant pursuant to this Plan Restricted Stock Units subject to such
terms, restrictions and conditions as the Administrator may determine at the
time of grant.  Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives
established by the Administrator with respect to one or more Performance
Criteria, which require the Administrator to certify in writing whether and the
extent to which such Performance Criteria were achieved.

 

Section 6.02      Restricted Stock Unit Agreements. A Participant shall have no
rights with respect to the Restricted Stock Units covered by a Restricted Stock
Unit Agreement until the Participant has executed and delivered to the Company
the applicable Restricted Stock Unit Agreement. Each Restricted Stock Unit
Agreement shall be in such form, and shall set forth such other terms,
conditions and restrictions of the Restricted Stock Unit Agreement, not
inconsistent with the provisions of this Plan, as the Administrator shall, from
time to time, deem desirable. Each such Restricted Stock Unit Agreement may be
different from each other Restricted Stock Unit Agreement.

 

Section 6.03     Vesting of Restricted Stock Units. The Restricted Stock Unit
Agreement shall specify the date or dates, the performance goals, if any,
established by the Administrator with respect to one or more Performance
Criteria that must be achieved, and any other conditions on which the Restricted
Stock Units may vest.

 

Section 6.04      Form and Timing of Settlement. Settlement in respect of vested
Restricted Stock Units will be automatic upon vesting thereof.  Payment in
respect thereof will be made no later than thirty (30) days thereafter and may,
in the discretion of the Administrator, be in cash, shares of Common Stock of
equivalent Fair Market Value as of the date of exercise, or a combination of
both, except as specifically provided in the Restricted Stock Unit Agreement.

 

Section 6.05      Rights as a Stockholder. Holders of Restricted Stock Units
shall have no rights or privileges as a stockholder with respect to any shares
of Common Stock covered thereby unless and until they become owners of shares of
Common Stock following settlement in respect of such Restricted Stock Units, in
whole or in part, in shares of Common Stock pursuant to their respective
Restricted Stock Unit Agreements and the terms and conditions of the Plan.

 

Section 6.06      Restrictions. Restricted Stock Units may not be sold, pledged
or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a domestic relations order entered by a court in settlement of marital property
rights, except as specifically provided in the Restricted Stock Unit Agreement
or as authorized by the Administrator.

 

Article 7.

STOCK APPRECIATION RIGHTS

 

Section 7.01      Grants of Stock Appreciation Rights. The Administrator shall
have the right to grant pursuant to this Plan, Stock Appreciation Rights subject
to such terms, restrictions and conditions as the Administrator may determine at
the time of grant. Such conditions may include, but are not limited to,
continued employment or the achievement of specified performance goals or
objectives established by the Administrator with respect to one or more
Performance Criteria, which require the Administrator to certify in writing
whether and the extent to which such Performance Criteria were achieved.

 



9

 

 

Section 7.02      Stock Appreciation Right Agreements. A Participant shall have
no rights with respect to the Stock Appreciation Rights covered by a Stock
Appreciation Right Agreement until the Participant has executed and delivered to
the Company the applicable Stock Appreciation Right Agreement. Each Stock
Appreciation Right Agreement shall be in such form, and shall set forth the Base
Price and such other terms, conditions and restrictions of the Stock
Appreciation Right Agreement, not inconsistent with the provisions of this Plan,
as the Administrator shall, from time to time, deem desirable. Each such Stock
Appreciation Right Agreement may be different from each other Stock Appreciation
Right Agreement.

 

Section 7.03       Base Price. The Base Price per share of Common Stock covered
by each Stock Appreciation Right shall be determined by the Administrator and
will be not less than 100% of Fair Market Value on the date the Stock
Appreciation Right is granted.  However, a Stock Appreciation Right may be
granted with a Base Price lower than that set forth in the preceding sentence if
such Stock Appreciation Right is granted pursuant to an assumption or
substitution for another stock appreciation right in a manner satisfying the
provisions of Section 409A of the Code.

 

Section 7.04       Term and Termination of Stock Appreciation Rights. The term
and provisions for termination of each Stock Appreciation Right shall be as
fixed by the Administrator, but no Stock Appreciation Right may be exercisable
more than ten (10) years after the date it is granted.

 

Section 7.05       Vesting and Exercise of Stock Appreciation Rights. Each Stock
Appreciation Right shall vest and become exercisable in one or more installments
at such time or times and subject to such conditions, including without
limitation the achievement of specified performance goals or objectives
established with respect to one or more Performance Criteria, as shall be
determined by the Administrator.

 

Section 7.06       Amount, Form and Timing of Settlement. Upon exercise of a
Stock Appreciation Right, the Participant who holds such Stock Appreciation
Right will be entitled to receive payment from the Company in an amount equal to
the product of (a) the difference between the Fair Market Value of a share of
Common Stock on the date of exercise over the Base Price per share of Common
Stock covered by such Stock Appreciation Right and (b) the number of shares of
Common Stock with respect to which such Stock Appreciation Right is being
exercised. Payment in respect thereof will be made no later than thirty (30)
days after such exercise, provided that such payment will be made in a manner
such that no amount of compensation will be treated as deferred under Treasury
Regulation Section 1.409A-1(b)(5)(i)(D).  Such payment may, in the discretion of
the Administrator, be in cash, shares of Common Stock of equivalent Fair Market
Value as of the date of exercise, or a combination of both, except as
specifically provided in the Stock Appreciation Right Agreement.

 

Section 7.07       Rights as a Stockholder. Holders of Stock Appreciation Rights
shall have no rights or privileges as a stockholder with respect to any shares
of Common Stock covered thereby unless and until they become owners of shares of
Common Stock following settlement in respect of such Stock Appreciation Rights,
in whole or in part, in shares of Common Stock pursuant to their respective
Stock Appreciation Right Agreements and the terms and conditions of the Plan.

 

Section 7.08       Restrictions. Stock Appreciation Rights may not be sold,
pledged or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a domestic relations order entered by a court in settlement of marital property
rights, except as specifically provided in the Stock Appreciation Right
Agreement or as authorized by the Administrator.

 



10

 

 

Article 8.

STOCK ISSUANCE PROGRAM

 

Section 8.01       Stock Issuance Terms. Shares of Common Stock may be issued
under the Stock Issuance Program through direct and immediate issuances of
Restricted Shares without any intervening option grants. Each such stock grant
shall be evidenced by a Stock Issuance Agreement which complies with the terms
specified below.

 

Section 8.02       Cost of Shares. Grants of Restricted Shares under the Stock
Issuance Program shall be made at such cost as the Administrator shall determine
and may be issued for no monetary consideration, subject to applicable state
law.

 

Section 8.03        Vesting Provisions.

 

a)           Restricted Shares issued under the Stock Issuance Program may, in
the discretion of the Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon attainment of specified performance objectives.

 

b)           Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested Restricted Shares by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Company’s receipt
of consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested Restricted Shares and (ii) such escrow
arrangements as the Administrator shall deem appropriate.

 

c)           Unless specified otherwise in the Stock Issuance Agreement, the
Participant shall have full shareholder rights with respect to any Restricted
Shares issued to the Participant under the Stock Issuance Program, whether or
not the Participant’s interest in those shares is vested, and accordingly, the
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares.

 

d)           Should the Participant cease to remain in Service while holding one
or more unvested Restricted Shares issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested Restricted shares, then those shares shall be immediately
surrendered to the Company for cancellation, and the Participant shall have no
further shareholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Company shall repay to the Participant the cash consideration
paid for the surrendered shares and shall cancel the unpaid principal balance of
any outstanding purchase-money note of the Participant attributable to such
surrendered shares.

 

e)           The Administrator may in its discretion waive the surrender and
cancellation of one or more unvested Restricted Shares (or other assets
attributable thereto) which would otherwise occur upon the non-completion of the
vesting schedule applicable to such shares. Such waiver shall result in the
immediate vesting of the Participant’s interest in the Restricted Shares as to
which the waiver applies. Such waiver may be effected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives.

 



11

 

 

Section 8.04        Non-transferability. Restricted Shares granted under the
Stock Issuance Program shall not be transferable until the shares are vested.

 

Section 8.05        Share Escrow/Legends. Unvested Restricted Shares may, in the
Administrator’s discretion, be held in escrow by the Company until the
Participant’s interest in such shares vests or may be issued directly to the
Participant with restrictive legends on the certificates evidencing those
unvested shares.

 

Article 9.

ADMINISTRATION OF THE PLAN

 

Section 9.01       Administrator. Authority to control and manage the operation
and administration of the Plan shall be vested in the Board, which may delegate
such responsibilities in whole or in part to a committee consisting of two (2)
or more members of the Board (the “Committee”), each of whom shall meet the
independence requirements under the then applicable rules, regulations or
listing requirements adopted by The NASDAQ Stock Market or the principal
exchange on which the Company’s shares of Common Stock are then listed or
admitted to trading.  Members of the Committee may be appointed from time to
time by, and shall serve at the pleasure of, the Board. The Board may limit the
composition of the Committee to those persons necessary to comply with the
requirements of Section 162(m) of the Code and Section 16 of the Exchange Act.
In addition, the Board may authorize one or more Officers of the Company (i) to
designate the persons to be recipients of rights or options awarded pursuant to
this Plan, and (ii) to determine the number of rights or options to be received
by such person; provided that the Board shall designate the maximum number of
rights or options such Officer or Officers may award, and further provided that
the Board may not authorize an officer to designate himself or herself as a
recipient of the rights or options. As used herein, the term “Administrator”
means the Board or, with respect to any matter as to which responsibility has
been delegated to the Committee or one or more Officers, the term Administrator
shall mean the Committee or such Officer or Officers.

 

Section 9.02       Powers of the Administrator. In addition to any other powers
or authority conferred upon the Administrator elsewhere in this Plan or by law,
the Administrator shall have full power and authority:  (a) to determine the
persons to whom, and the time or times at which, Incentive Options, Nonqualified
Options, Restricted Stock Units, Stock Appreciation Rights, or Restricted Shares
shall be granted, the number of shares to be represented by each Option
Agreement or covered by each Restricted Stock Unit Agreement or Stock
Appreciation Right Agreement, and the Exercise Price of such Options and the
Base Price of such Stock Appreciation Rights; (b) to interpret the Plan; (c) to
create, amend or rescind rules and regulations relating to the Plan; (d) to
determine the terms, conditions and restrictions contained in, and the form of,
Option Agreements, Restricted Stock Unit Agreements, Stock Appreciation Right
Agreements, and Stock Issuance Agreement; (e) to determine the identity or
capacity of any persons who may be entitled to exercise a Participant’s rights
under any Option Agreement, Restricted Stock Unit Agreement, Stock Appreciation
Right Agreement, or Stock Issuance Agreement under the Plan; (f) to correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Option Agreement, Restricted Stock Unit Agreement, Stock Appreciation Right
Agreement, or Stock Issuance Agreement; (g) to accelerate the vesting of any
Option, Restricted Stock Unit, Stock Appreciation Right, or Restricted
Shares; (h) to extend the expiration date of any Option Agreement, Stock
Appreciation Right Agreement, or Stock Issuance Agreement; (i) subject to
Section 9.03, to amend outstanding Option Agreements, Restricted Stock Unit
Agreements, Stock Appreciation Right Agreements, or Stock Issuance Agreements to
provide for, among other things, any change or modification which the
Administrator could have included in the original agreement or in furtherance of
the powers provided for herein; and (j) to make all other determinations
necessary or advisable for the administration of this Plan, but only to the
extent not contrary to the express provisions of this Plan.  Any action,
decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under this Plan
shall be final and binding on the Company and all Participants.  Notwithstanding
any term or provision in this Plan, the Administrator shall not have the power
or authority, by amendment or otherwise to extend the expiration date of an
Option or Stock Appreciation Right beyond the tenth (10th) anniversary of the
date such Option or Stock Appreciation Right was granted.

 



12

 

 

Section 9.03        Repricing Prohibited. Subject to Section 4.02, and except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), neither the Committee nor the
Board shall amend the terms of outstanding awards to reduce the Exercise Price
of outstanding Options or the Base Price of outstanding Stock Appreciation
Rights or cancel outstanding Options, Stock Appreciation Rights, or Restricted
Shares in exchange for cash, other awards or Options with an Exercise Price that
is less than the Exercise Price of the original Options or Stock Appreciation
Rights with a Base Price that is less than the Base Price of the original Stock
Appreciation Rights, without approval of the Company’s stockholders, evidenced
by a majority of votes cast at a meeting duly called and held or by written
consent of shareholders holding a majority of the voting control of the Company.

 

Section 9.0        Limitation on Liability.  No employee of the Company or
member of the Board or Committee shall be subject to any liability with respect
to duties under the Plan unless the person acts fraudulently or in bad faith.
 To the extent permitted by law, the Company shall indemnify each member of the
Board or Committee, and any employee of the Company with duties under the Plan,
who was or is a party, or is threatened to be made a party, to any threatened,
pending or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

 

Article 10.

CHANGE IN CONTROL

 

Section 10.01    Options and Stock Appreciation Rights. Vesting of all
outstanding Options, Stock or Appreciation Rights shall accelerate automatically
effective as of immediately prior to the consummation of the Change in Control.
In connection with such acceleration, the Administrator in its discretion may
provide, in connection with the Change in Control transaction, for the purchase
or exchange of each Option or Stock Appreciation Right for an amount of cash or
other property having a value equal to (i) with respect to each Option, the
amount (or “spread”) by which, (x) the value of the cash or other property that
the Optionee would have received pursuant to the Change in Control transaction
in exchange for the shares issuable upon exercise of the Option had the Option
been exercised immediately prior to the Change in Control, exceeds (y) the
Exercise Price of the Option, and (ii) with respect to each Stock Appreciation
Right, the value of the cash or other property that the Participant would have
received had the Stock Appreciation Right been exercised immediately prior to
the Change in Control. The Administrator shall have the discretion to provide in
each Option Agreement and Stock Appreciation Right Agreement other terms and
conditions that relate to vesting of such Option or Stock Appreciation Right in
the event of a Change in Control. The aforementioned terms and conditions may
vary in each Option Agreement and Stock Appreciation Right Agreement, and may be
different from and have precedence over the provisions set forth in this Section
10.01.

 



13

 

 

Section 10.02    Restricted Stock Units and Restricted Shares. All Restricted
Stock Units and unvested Restricted Shares shall vest in full effective as of
immediately prior to the consummation of the Change in Control. Except as
otherwise provided in the specific Restricted Stock Unit Agreement or the Stock
Issuance Agreement, in connection with such acceleration, the Administrator in
its discretion may provide, in connection with the Change in Control
transaction, for the purchase or exchange of each Restricted Stock Unit or
Restricted Share for an amount of cash or other property having a value equal to
the value of the cash or other property that the Participant would have received
had the Restricted Stock Unit or Restricted Share vested immediately prior to
the Change in Control. The Administrator shall have the discretion to provide in
each Restricted Stock Unit Agreement and Stock Issuance Agreement other terms
and conditions that relate to vesting of such Restricted Stock Units and
Restricted Shares in the event of a Change in Control. The aforementioned terms
and conditions may vary in each Restricted Stock Unit Agreement and Stock
Issuance Agreement, and may be different from and have precedence over the
provisions set forth in this Section 10.02.

 

Article 11.

AMENDMENT AND TERMINATION OF THE PLAN

 

Section 11.01    Amendments. The Board may from time to time alter, amend,
suspend or terminate this Plan in such respects as the Board may deem advisable.
No such alteration, amendment, suspension or termination shall be made which
shall substantially affect or impair the rights of any Participant under an
outstanding Option Agreement, Restricted Stock Unit Agreement, Stock
Appreciation Right Agreement, or Stock Issuance Agreement without such
Participant’s consent. The Board may alter or amend the Plan to comply with
requirements under the Code relating to Incentive Options or other types of
options which give Optionees more favorable tax treatment than that applicable
to Options granted under this Plan as of the date of its adoption. Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions.

 

Section 11.02    Plan Termination. Unless this Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Options, Restricted Stock Units, Stock Appreciation
Rights, or Restricted Shares may be granted under the Plan thereafter, but
Option Agreements, Restricted Stock Unit Agreements, Stock Appreciation Right
Agreements, and Stock Issuance Agreements then outstanding shall continue in
effect in accordance with their respective terms.

 

Article 12.

TAXES

 

Section 12.01    Withholding. The Company shall have the power to withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any applicable Federal, state, and local tax withholding requirements with
respect to any Options, Restricted Stock Units, Stock Appreciation Rights, or
Restricted Shares. To the extent permissible under applicable tax, securities
and other laws, the Administrator may, in its sole discretion and upon such
terms and conditions as it may deem appropriate, permit a Participant to satisfy
his or her obligation to pay any such tax, in whole or in part, up to an amount
determined on the basis of the highest marginal tax rate applicable to such
Participant, by (a) directing the Company to apply shares of Common Stock to
which the Participant is entitled as a result of the exercise of an Option or
Stock Appreciation Right or vesting of a Restricted Stock Unit or Restricted
Share, or (b) delivering to the Company shares of Common Stock owned by the
Participant. The shares of Common Stock so applied or delivered in satisfaction
of the Participant’s tax withholding obligation shall be valued at their Fair
Market Value as of the date of measurement of the amount of income subject to
withholding.

 



14

 

 

Section 12.02    Compliance with Section 409A of the Code. Options, Restricted
Stock Units, Stock Appreciation Rights, and Restricted Shares will be designed
and operated in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A of the Code such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Section 409A of the Code, except as otherwise
determined in the sole discretion of the Administrator. The Plan and each Option
Agreement, Restricted Stock Unit Agreement, Stock Appreciation Right Agreement,
and Stock Issuance Agreement is intended to meet the requirements of Section
409A of the Code and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator. To the extent that an Option, Restricted Stock Unit, Stock
Appreciation Right, or Restricted Share, or grant, payment, settlement or
deferral thereof is subject to Section 409A of the Code such Option, Restricted
Stock Unit, Stock Appreciation Right, or Restricted Share will be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, such that the grant, payment, settlement or deferral thereof will
not be subject to the additional tax or interest applicable under Section 409A
of the Code.

 

Article 13.

MISCELLANEOUS

 

Section 13.01    Shareholder Approval of the Plan. The Plan shall be approved by
a majority of the outstanding securities entitled to vote by the later of (i)
within twelve (12) months before or after the date the Plan is adopted, or (2)
prior to or within twelve (12) months of the granting of any Incentive Options
or Nonqualified Options, or the issuance of any Restricted Stock Units, Stock
Appreciation Rights, or Restricted Shares. If any Incentive Options or
Nonqualified Options is exercised, or any Restricted Stock Units, Stock
Appreciation Rights, or Restricted Shares is issued before security holder
approval is obtained shall be rescinded if security holder approval is not
obtained in the manner described in the preceding sentence.

 

Section 13.02    Benefits Not Alienable. Other than as provided above, benefits
under this Plan may not be assigned or alienated, whether voluntarily or
involuntarily. Any unauthorized attempt at assignment, transfer, pledge or other
disposition shall be without effect.

 

Section 13.03    No Enlargement of Employee Rights. This Plan is strictly a
voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any Participant to be
consideration for, or an inducement to, or a condition of, the employment of any
Participant. Nothing contained in the Plan shall be deemed to give the right to
any Participant to be retained as an employee of the Company or any Affiliated
Company or to interfere with the right of the Company or any Affiliated Company
to discharge any Participant at any time.

 

Section 13.04    Application of Funds. The proceeds received by the Company from
the sale of Common Stock pursuant to Option Agreements, except as otherwise
provided herein, will be used for general corporate purposes.

 

 

[Shareholder approval of the Plan was obtained on June 23, 2014]

 



15

 

